
	

115 HR 5663 IH: Make Sanctuary Cities Pay for the Wall Act of 2018
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5663
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2018
			Mr. Pittenger introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Transportation and Infrastructure, Financial Services, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To cut federal funding of Sanctuary Cities and use those funds for building a wall on the border
			 with Mexico, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Make Sanctuary Cities Pay for the Wall Act of 2018. 2.Establishment of the wall account (a)EstablishmentThe Secretary of Homeland Security shall establish an account within the Department of Homeland Security from which he may expend funds for the planning, design and construction of a border barrier between the United States and Mexico.
 (b)Not subject to limitationsAny amounts appropriated from this fund shall not be subject to the limitations set forth in section 230 of the Consolidated Appropriations Act, 2018.
			3.Defunding of sanctuary jurisdictions
 (a)In generalAmounts appropriated for sanctuary cities, localities or States for fiscal year 2018 and all subsequent fiscal years as set forth in subsection (b) shall be withheld and deposited into the account established in section 2.
 (b)ApplicationThis subsection applies to all amounts made available under— (1)title II of the Public Works and Economic Development Act of 1965; and
 (2)title I of the Housing and Community Development Act of 1974. (c)Custody of aliens (1)Transfer of custody of aliens pending removal proceedingsThe Secretary, at the Secretary’s discretion, may decline to transfer an alien in the custody of the Department of Homeland Security to a sanctuary jurisdiction, regardless of whether the sanctuary jurisdiction has issued a writ or warrant.
 (2)Transfer of custody of certain aliens prohibitedThe Secretary shall not transfer an alien with a final order of removal pursuant to paragraph (1)(A) or (5) of section 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) to a sanctuary jurisdiction.
 (3)Annual determinationThe Secretary shall determine for each calendar year which States or political subdivision of States are sanctuary jurisdictions and shall report such determinations to Congress by March 1 of each succeeding calendar year.
 (4)ReportsThe Secretary of Homeland Security shall issue a report concerning a particular sanctuary jurisdiction at the request of the House or the Senate Judiciary Committee. Any sanctuary jurisdiction shall be ineligible to receive Federal financial assistance as provided in paragraph (1) for a minimum period of 1 year, and shall only become eligible again after the Secretary of Homeland Security certifies that the jurisdiction is not a sanctuary jurisdiction.
 (d)ConstructionNothing in this section shall require law enforcement officials from States, or from political subdivisions of States, to report or arrest victims or witnesses of a criminal offense.
 4.DefinitionFor purposes of this Act, the term sanctuary jurisdiction means any State or political subdivision of a State that has in effect a statute, ordinance, policy, or practice that prohibits or restricts any government entity or official from—
 (1)sending, receiving, maintaining, or exchanging with any Federal, State, or local government entity information regarding the citizenship or immigration status (lawful or unlawful) of any individual; or
 (2)complying with a request lawfully made by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357) to comply with a detainer for, or notify about the release of, an individual.
			
